IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW FRAUENFELD,                                   No. 70370
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                                                                         FILED
                KERRY LOUISE EARLEY, DISTRICT                            MAY 2 3 2016
                JUDGE,
                                                                        TRACIE K. LINDEMAN .
                Respondents,                                         CLERK OF SUPREME COURT

                and                                                 BY
                                                                          DEPUTY CLERK
                THE STATE OF NEVADA
                DEPARTMENT OF MOTOR VEHICLES,
                Real Party in Interest.

                                 ORDER DENYING PETITION FOR
                               WRIT OF MANDAMUS OR PROHIBITION
                            This original petition for a writ of mandamus or prohibition
                challenges the district court's refusal to expedite a petition for judicial
                review of a driver's license revocation on the ground that the revocation
                period will expire on May 30, 2016, arguably rendering the proceedings
                moot under Langston v. State, Department of Motor Vehicles,              110 Nev.
342, 871 P.2d 362 (1994).
                            Having reviewed petitioner Matthew Frauenfeld's petition and
                appendices, as well as real party in interest State of Nevada, Department
                of Motor Vehicles' answer thereto, we conclude that our extraordinary
                intervention is not warranted. NRS 34.160 (mandamus is available to
                compel a legally required action); NRS 34.320 (prohibition is available to
                arrest acts taken in excess of jurisdiction); Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (noting that the
                petitioner bears the burden of demonstrating that extraordinary relief is
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                               0q3
                warranted). In particular, Frauenfeld challenged his license revocation in
                a full evidentiary hearing before an administrative law judge and has
                alleged no violation of that process. Although he asserts that his case
                cannot receive full judicial review without expediting that procedure, he
                has not demonstrated that this interferes with his constitutional right to
                due process. See State, Dep't of Motor Vehicles & Pub. Safety v. Root,    113
Nev. 942, 947, 944 P.2d 784, 787 (1997); see also Mackey v. Montrym, 443
U.S. 1, 11, (1979) (discussing due process rights with respect to driver's
                license revocation procedures); Carroll v. Dep't of Emp't Sec., 907 N.E.2d
16, 23 (Ill. App. Ct. 2009) ("There is no constitutional due process right to
                judicial review of an administrative decision.").
                            Further, NRS 233B.133(6) provides that "[t]he court, for good
                cause, may extend the times allowed in this section for filing memoranda."
                Frauenfeld has not shown that the briefing deadlines set forth in NRS
                233B.133 are necessarily subject to shortening as well as extension,
                despite the statute's failure to so state.   See In re Estate of Prestie, 122
Nev. 807, 814, 138 P.3d 520, 524 (2006) ("We have previously recognized
                the fundamental rule of statutory construction that the mention of one
                thing implies the exclusion of another." (internal alterations and quotation
                marks omitted)); Waite v. Burgess, 69 Nev. 230, 233-34 245 P.2d 994, 996
                (1952) (indicating that the legislature may set fixed time limits for
                individuals' actions but not for the actions of courts); cf. Urshan v.
                Musicians' Credit Union, 15 Cal. Rptr. 3d 839, 843-44 (Ct. App. 2004)
                (noting that courts do not have authority to shorten statutory minimum
                notice periods for summary judgment hearings).
                            Finally, we are not convinced that the future deprivation
                alleged—Frauenfeld's inability to pursue his challenge to the

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                administrative decision and revocation after the revocation period's
                expiration—will necessarily come to pass. In   Langston, we concluded that
                the expiration of the driver's license revocation period rendered the appeal
                moot. 110 Nev. at 343-44, 871 P.2d at 363. In that case, however, the
                appellant had not cogently argued that a collateral consequence exception
                applied and we concluded that the capable-of-repetition-yet-evading-
                review exception did not apply because the issues were factually specific to
                the appellant.   Id.   Here, it is unclear whether any exceptions to the
                mootness doctrine might apply. Therefore, we
                            ORDER the petition DENIED.




                                                            Hardesty

                                                                (15aat
                                                            Saitta




                cc: Hon. Kerry Louise Earley, District Judge
                     The Hayes Law Firm
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A